IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40752

STATE OF IDAHO,                                   )      2014 Unpublished Opinion No. 588
                                                  )
       Plaintiff-Respondent,                      )      Filed: June 25, 2014
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
GREGORY CLYDE HUTTON,                             )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for possession of a controlled substance,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Gregory Clyde Hutton was found guilty of possession of a controlled substance. Idaho
Code § 37-2732(c)(1). The district court sentenced Hutton to a unified term of five years, with a
minimum period of confinement of two years, suspended the sentence and placed Hutton on
supervised probation for a period of three years. Hutton appeals from the underlying sentence,
asserting the district court abused its discretion by imposing an excessive sentence. 1




1
       The State notes that a report of violation was filed and a hearing held in the district court.
The State further indicates that an amended judgment was entered on September 18, 2013. The

                                                 1
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hutton’s judgment of conviction and sentence are affirmed.




amended judgment was not filed with this Court and since Hutton does not address the probation
violation or amended judgment, these issues will not be addressed further.

                                                   2